IN THE SUPREME COURT OF THE STATE OF NEVADA


                MARTIN CASTRO,                                              No. 85437

                             vs.
                                          Appellant,
                                                                               FILED,
                TIM GARRETT, WARDEN,                                            OC   17 21W
                                 Respondent.
                                                                                       A. BROWN
                                                                                     UPREIVE COO

                                                                                        CLERK

                                      ORDER DISMISSING APPEAL

                            This is a pro se notice of appeal from a district court order
                dismissing a postconviction petition for a writ of habeas corpus.
                            This court's review of this appeal reveals a jurisdictional defect.
                Specifically, the district court entered its order denying appellant's petition
                on August 5, 2022. The district court served notice of entry of that order on
                appellant on August 11, 2022. Appellant did not file the notice of appeal,
                however, until September 28, 2022, well after the expiration of the 30-day
                appeal period prescribed by NRS 34.575. See Lozada v. State, 110 Nev. 349,
                352, 871 P.2d 944, 946 (1994) (explaining that an untimely notice of appeal
                fails to vest jurisdiction in this court). Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                                                     , J.
                                         Hardesty


                                             J.                                             J.
                Stiglich                                     Herndon



SUPREME COURT
     OF
    NEVADA


)1 1947A
                                                                            2_7-32q7-6
                cc:   Chief Judge, Eighth Judicial District Court
                      Eighth Judicial District Court, Department 17
                      Martin Castro
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     N EVA DA


101 l'U7A                                           2